In an action, inter alia, for an accounting, the plaintiff appeals from an order of the Supreme Court, Nassau County (O’Brien, J.), dated November 1, 1995, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is modified, on the law, by deleting the provision thereof which granted that branch of the defendant’s motion which was to dismiss the plaintiff’s first cause of action for an accounting by the defendant of the proceeds of the sale of certain apartment units held by it as collateral and substituting therefor a provision denying that branch of the motion; as so modified the order is affirmed, without costs or disbursements.
*450The right to an accounting rests on the existence of a trust or fiduciary relationship with reference to the subject matter of the controversy (see, Grossman v Laurence Handprints— N.J., 90 AD2d 95, 104; Pelkey v Pelkey, 236 App Div 55). Such a relationship exists here by virtue of the parties’ status as pledgor and pledgee (see, South Shore Thrift Corp. v National Bank, 276 NY 465; Miami Natl. Bank v Berlanti Constr. Co., 24 AD2d 632, 633). Thus, the plaintiff is entitled to an accounting with regard to the sale of the apartment units which were held as collateral.
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Florio, McGinity and Luciano, JJ., concur.